Citation Nr: 1108680	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-05 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his erectile dysfunction is secondary to treatment for service-connected posttraumatic stress disorder (PTSD), and more specifically, that his erectile dysfunction is caused by the medication taken to treat his service-connected PTSD.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A March 21, 2008, VA treatment note authored by Dr. E.J.R. noted that the Veteran was seen for medical management and evaluation with a medical student and that the student's notes were reviewed.  Dr. E.J.R. noted that the Veteran had been taking medication as prescribed by him without side effects but that he reported that he had erection problems and was reminded that Citalopram may cause sexual dysfunction including decreased sexual libido, erection and ejaculation.  The Veteran wanted to continue to take Citalopram and Seroquel and Dr. E.J.R. recommended that he follow up with his primary care physician for the erection problem.  

The Veteran underwent VA examination in November 2009.  He reported that he was started on Seroquel in about 2000 for PTSD treatment and that erectile dysfunction started about one year later.  He also reported that Viagra and other oral agents were not effective for erection that allowed vaginal penetration and he reported ejaculation was abnormal with small volume.  He reported that a vacuum pump was offered but not desired.  He denied trauma and other urinary problems.  

The examiner noted that he considered the service medical records, private medical records, military service records, and VA medical records in arriving at the conclusion.  The examiner concluded that after reviewing the medical records, taking a history, performing a physical examination, and reviewing the medical literature, the erectile dysfunction was less likely than not permanently aggravated or a result of Seroquel and was at least as likely as not a result of the Veteran's obesity, age, or other facts unrelated to Seroquel.  

Although the Veteran was afforded a VA examination to determine the etiology of his erectile dysfunction, the Board notes that the examiner did not discuss whether the Veteran's erectile dysfunction was at least as likely as not caused by the Citalopram noted to cause sexual dysfunction including decreased sexual libido, erection and ejaculation by Dr. E.J.R.  Although VA medical records indicate that the Veteran's Citalopram was stopped October 2, 2009, pertinent questions remain unanswered.  As such, the Board finds that it has no alternative but to remand this issue for an additional medical opinion.

The Board must also address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)), which imposes obligations on VA in terms of its duties to notify and assist claimants.  A review of the claims file reveals that the Veteran has not been properly notified of the provisions of the VCAA.   Although the Veteran was informed of what evidence was required to substantiate a claim for service connection on a direct basis, he was not informed of what evidence was required to substantiate a claim for service connection on a secondary basis.   Therefore, it is apparent that the Board must remand this case to ensure that the Veteran is properly notified of the VCAA and to determine whether all evidence needed to consider the claim has been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the VCAA should be undertaken, including, but not limited to, informing the Veteran of the information and evidence not of record that is necessary to substantiate the claim for service connection for erectile dysfunction as secondary to service-connected disability; that VA will seek to obtain; and that the claimant is expected to provide.
 
2.  The claims file must be made available to and reviewed by the VA examiner who conducted the November 2009 VA genitourinary examination (if the November 2009 VA examiner is unavailable, the claims file may be reviewed by another VA physician), and an Addendum report should reflect that such a review was made.  The physician should provide an opinion as to whether it is at least as likely as not that the Veteran's current erectile dysfunction is related to active service or was caused by or aggravated by a service-connected disability, to include treatment for service-connected PTSD since 1999 including prescribed Citalopram.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655.

4.  The case should again be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


